Bell, Chief Judge.
This is a workmen’s compensation case in which claimant had been previously awarded compensation for *51535% disability to an extremity. See Speight v. Container Corp., 138 Ga. App. 45 (225 SE2d 496). Thereafter, the claimant requested a change of condition hearing. At this hearing, the administrative law judge found as a fact that no evidence was presented which would show a greater percentage of disability than previously awarded. An award denying additional compensation was entered. A majority of the full board adopted the administrative law judge’s findings and award. The superior court affirmed. As the evidence supports the findings of fact and the award, we affirm.
Submitted September 19, 1977
Decided October 13, 1977.
Jack Dorsey, for appellant.
Gambrell, Russell, Kihorin & Forbes, Edwin W. Killorin, Jack O. Morse, for appellee.

Judgment affirmed.


McMurray and Smith, JJ., concur.